Name: Council Regulation (EU, Euratom) NoÃ 1296/2009 of 23Ã December 2009 adjusting with effect from 1Ã July 2009 the remuneration and pensions of officials and other servants of the European Union and the correction coefficients applied thereto
 Type: Regulation
 Subject Matter: executive power and public service;  personnel management and staff remuneration;  insurance;  EU institutions and European civil service;  social protection
 Date Published: nan

 29.12.2009 EN Official Journal of the European Union L 348/10 COUNCIL REGULATION (EU, EURATOM) No 1296/2009 of 23 December 2009 adjusting with effect from 1 July 2009 the remuneration and pensions of officials and other servants of the European Union and the correction coefficients applied thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Protocol on the Privileges and Immunities of the European Union, and in particular Article 12 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and Annexes VII, XI and XIII thereto, and Articles 20(1), 64, 92 and 132 of the Conditions of Employment of Other Servants, Having regard to the proposal from the Commission, Whereas: (1) In order to guarantee that the purchasing power of Union officials and other servants develops in parallel with that of national civil servants in the Member States, the remuneration and pensions of officials and other servants of the European Union should be adjusted under the 2009 annual review. (2) The adjustment of remuneration and pensions proposed by the Commission should be amended in light of the financial and economic crisis and as part of economic and social policy of the Union. The situation should be reviewed when appropriate, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2009, the date 1 July 2008 in the second paragraph of Article 63 of the Staff Regulations shall be replaced by 1 July 2009. Article 2 With effect from 1 July 2009, the table of basic monthly salaries in Article 66 of the Staff Regulations applicable for the purposes of calculating remuneration and pensions shall be replaced by the following: 1.7.2009 STEP GRADE 1 2 3 4 5 16 16 600,62 17 298,20 18 025,09 15 14 672,17 15 288,71 15 931,17 16 374,40 16 600,62 14 12 967,74 13 512,67 14 080,49 14 472,23 14 672,17 13 11 461,32 11 942,94 12 444,80 12 791,03 12 967,74 12 10 129,89 10 555,56 10 999,12 11 305,13 11 461,32 11 8 953,13 9 329,35 9 721,38 9 991,85 10 129,89 10 7 913,07 8 245,59 8 592,08 8 831,12 8 953,13 9 6 993,83 7 287,72 7 593,96 7 805,24 7 913,07 8 6 181,38 6 441,13 6 711,79 6 898,52 6 993,83 7 5 463,30 5 692,88 5 932,10 6 097,14 6 181,38 6 4 828,65 5 031,55 5 242,99 5 388,85 5 463,30 5 4 267,72 4 447,05 4 633,92 4 762,85 4 828,65 4 3 771,95 3 930,45 4 095,61 4 209,56 4 267,72 3 3 333,77 3 473,86 3 619,84 3 720,55 3 771,95 2 2 946,50 3 070,31 3 199,33 3 288,34 3 333,77 1 2 604,21 2 713,64 2 827,67 2 906,34 2 946,50 Article 3 With effect from 1 July 2009, the correction coefficients applicable to the remuneration of officials and other servants under Article 64 of the Staff Regulations shall be as indicated in column 2 of the following table. With effect from 1 January 2010, the correction coefficients applicable under Article 17(3) of Annex VII to the Staff Regulations to transfers by officials and other servants shall be as indicated in column 3 of the following table. With effect from 1 July 2009, the correction coefficients applicable to pensions under Article 20(1) of Annex XIII to the Staff Regulations shall be as indicated in column 4 of the following table. With effect from 16 May 2009, the correction coefficients applicable to the remuneration of officials and other servants under Article 64 of the Staff Regulations shall be as indicated in column 5 of the following table. The effective date for the annual adjustment for those places of employment shall be 16 May 2009. With effect from 1 May 2009, the correction coefficients applicable to the remuneration of officials and other servants under Article 64 of the Staff Regulations shall be as indicated in column 6 of the following table. The effective date for the annual adjustment for those places of employment shall be 1 May 2009. 1 2 3 4 5 6 Country/Place Remuneration 1.7.2009 Transfer 1.1.2010 Pension 1.7.2009 Remuneration 16.5.2009 Remuneration 1.5.2009 Bulgaria 62,0 100,0 69,2 Czech Republic 88,3 80,4 100,0 Denmark 138,7 133,9 133,9 Germany 98,4 98,8 100,0 Bonn 98,6 Karlsruhe 95,9 MÃ ¼nich 106,1 Estonia 82,1 79,6 100,0 Ireland 114,7 110,6 110,6 Greece 94,2 93,5 100,0 Spain 99,4 93,5 100,0 France 115,8 108,5 108,5 Italy 110,6 106,5 106,5 Varese 97,1 Cyprus 88,7 91,5 100,0 Latvia 84,5 77,1 100,0 Lithuania 76,5 71,0 100,0 Hungary 81,8 70,9 100,0 Malta 85,5 86,2 100,0 Netherlands 109,3 101,1 101,1 Austria 106,9 105,9 105,9 Poland 64,0 100,0 72,2 Portugal 87,8 87,2 100,0 Romania 59,1 100,0 69,3 Slovenia 90,8 86,3 100,0 Slovakia 84,3 79,0 100,0 Finland 121,3 116,6 116,6 Sweden 98,0 100,0 102,8 United Kingdom 100,3 100,3 120,3 Culham 96,5 Article 4 With effect from 1 July 2009, the amount of the parental leave allowance referred to in the second and third paragraphs of Article 42a of the Staff Regulations shall be EUR 894,57, and shall be EUR 1 192,76 for single parents. Article 5 With effect from 1 July 2009, the basic amount of the household allowance referred to in Article 1(1) of Annex VII to the Staff Regulations shall be EUR 167,31. With effect from 1 July 2009, the amount of the dependent child allowance referred to in Article 2(1) of Annex VII to the Staff Regulations shall be EUR 365,60. With effect from 1 July 2009, the amount of the education allowance referred to in Article 3(1) of Annex VII to the Staff Regulations shall be EUR 248,06. With effect from 1 July 2009, the amount of the education allowance referred to in Article 3(2) of Annex VII to the Staff Regulations shall be EUR 89,31. With effect from 1 July 2009, the minimum amount of the expatriation allowance referred to in Article 69 of the Staff Regulations and in the second subparagraph of Article 4(1) of Annex VII thereto shall be EUR 495,89. With effect from 14 July 2009, the expatriation allowance referred to in Article 134 of the Conditions of Employment of Other Servants shall be EUR 356,48. Article 6 With effect from 1 January 2010, the kilometric allowance referred to in Article 8(2) of Annex VII to the Staff Regulations shall be adjusted as follows: EUR 0 for every km from 0 to 200 km EUR 0,3719 for every km from 201 to 1 000 km EUR 0,6198 for every km from 1 001 to 2 000 km EUR 0,3719 for every km from 2 001 to 3 000 km EUR 0,1238 for every km from 3 001 to 4 000 km EUR 0,0597 for every km from 4 001 to 10 000 km EUR 0 for every km over 10 000 km. To the above kilometric allowance a flat-rate supplement shall be added, amounting to:  EUR 185,92 if the distance by train between the place of employment and the place of origin is between 725 km and 1 450 km,  EUR 371,79 if the distance by train between the place of employment and the place of origin is greater than 1 450 km. Article 7 With effect from 1 July 2009, the daily subsistence allowance referred to in Article 10(1) of Annex VII to the Staff Regulations shall be:  EUR 38,43 for an official who is entitled to the household allowance,  EUR 30,98 for an official who is not entitled to the household allowance. Article 8 With effect from 1 July 2009, the lower limit for the installation allowance referred to in Article 24(3) of the Conditions of Employment of Other Servants shall be:  EUR 1 094,01 for a servant who is entitled to the household allowance,  EUR 650,50 for a servant who is not entitled to the household allowance. Article 9 With effect from 1 July 2009, for the unemployment allowance referred to in the second subparagraph of Article 28a(3) of the Conditions of Employment of Other Servants, the lower limit shall be EUR 1 312,02, the upper limit shall be EUR 2 624,05 and the standard allowance shall be EUR 1 192,76. Article 10 With effect from 1 July 2009, the table of basic monthly salaries in Article 93 of the Conditions of Employment of Other Servants shall be replaced by the following: FUNCTION GROUP 1.7.2009 STEP GRADE 1 2 3 4 5 6 7 IV 18 5 722,65 5 841,66 5 963,14 6 087,15 6 213,73 6 342,95 6 474,86 17 5 057,83 5 163,01 5 270,38 5 379,98 5 491,86 5 606,07 5 722,65 16 4 470,24 4 563,20 4 658,10 4 754,97 4 853,85 4 954,79 5 057,83 15 3 950,91 4 033,08 4 116,95 4 202,56 4 289,96 4 379,17 4 470,24 14 3 491,92 3 564,54 3 638,66 3 714,33 3 791,58 3 870,43 3 950,91 13 3 086,25 3 150,43 3 215,95 3 282,82 3 351,09 3 420,78 3 491,92 III 12 3 950,85 4 033,01 4 116,87 4 202,48 4 289,87 4 379,08 4 470,14 11 3 491,89 3 564,50 3 638,62 3 714,29 3 791,52 3 870,37 3 950,85 10 3 086,24 3 150,42 3 215,93 3 282,80 3 351,07 3 420,75 3 491,89 9 2 727,71 2 784,44 2 842,34 2 901,44 2 961,78 3 023,37 3 086,24 8 2 410,84 2 460,97 2 512,15 2 564,39 2 617,71 2 672,15 2 727,71 II 7 2 727,65 2 784,38 2 842,30 2 901,42 2 961,76 3 023,37 3 086,25 6 2 410,72 2 460,86 2 512,04 2 564,29 2 617,63 2 672,07 2 727,65 5 2 130,61 2 174,93 2 220,16 2 266,34 2 313,48 2 361,60 2 410,72 4 1 883,05 1 922,22 1 962,20 2 003,01 2 044,67 2 087,20 2 130,61 I 3 2 319,77 2 367,92 2 417,06 2 467,23 2 518,43 2 570,70 2 624,05 2 2 050,78 2 093,34 2 136,79 2 181,14 2 226,40 2 272,61 2 319,77 1 1 812,98 1 850,61 1 889,01 1 928,22 1 968,24 2 009,09 2 050,78 Article 11 With effect from 1 July 2009, the lower limit for the installation allowance referred to in Article 94 of the Conditions of Employment of Other Servants shall be:  EUR 822,88 for a servant who is entitled to the household allowance,  EUR 487,86 for a servant who is not entitled to the household allowance. Article 12 With effect from 1 July 2009, for the unemployment allowance referred to in the second subparagraph of Article 96(3) of the Conditions of Employment of Other Servants, the lower limit shall be EUR 984,02, the upper limit shall be EUR 1 968,04 and the standard allowance shall be EUR 894,57. With effect from 14 July 2009, for the unemployment allowance referred to in Article 136 of the Conditions of Employment of Other Servants, the lower limit shall be EUR 865,73 and the upper limit shall be EUR 2 037,00. Article 13 With effect from 1 July 2009, the allowances for shiftwork laid down in the first subparagraph of Article 1(1) of Council Regulation (ECSC, EEC, Euratom) No 300/76 (2) shall be EUR 374,98, EUR 565,98, EUR 618,82 and EUR 843,65 respectively. Article 14 With effect from 1 July 2009, the amounts referred to in Article 4 of Council Regulation (EEC, Euratom, ECSC) No 260/68 (3) shall be subject to a coefficient of 5,412934. Article 15 With effect from 1 July 2009, the table in Article 8(2) of Annex XIII to the Staff Regulations shall be replaced by the following: 1.7.2009 STEP GRADE 1 2 3 4 5 6 7 8 16 16 600,62 17 298,20 18 025,09 18 025,09 18 025,09 18 025,09 15 14 672,17 15 288,71 15 931,17 16 374,40 16 600,62 17 298,20 14 12 967,74 13 512,67 14 080,49 14 472,23 14 672,17 15 288,71 15 931,17 16 600,62 13 11 461,32 11 942,94 12 444,80 12 791,03 12 967,74 12 10 129,89 10 555,56 10 999,12 11 305,13 11 461,32 11 942,94 12 444,80 12 967,74 11 8 953,13 9 329,35 9 721,38 9 991,85 10 129,89 10 555,56 10 999,12 11 461,32 10 7 913,07 8 245,59 8 592,08 8 831,12 8 953,13 9 329,35 9 721,38 10 129,89 9 6 993,83 7 287,72 7 593,96 7 805,24 7 913,07 8 6 181,38 6 441,13 6 711,79 6 898,52 6 993,83 7 287,72 7 593,96 7 913,07 7 5 463,30 5 692,88 5 932,10 6 097,14 6 181,38 6 441,13 6 711,79 6 993,83 6 4 828,65 5 031,55 5 242,99 5 388,85 5 463,30 5 692,88 5 932,10 6 181,38 5 4 267,72 4 447,05 4 633,92 4 762,85 4 828,65 5 031,55 5 242,99 5 463,30 4 3 771,95 3 930,45 4 095,61 4 209,56 4 267,72 4 447,05 4 633,92 4 828,65 3 3 333,77 3 473,86 3 619,84 3 720,55 3 771,95 3 930,45 4 095,61 4 267,72 2 2 946,50 3 070,31 3 199,33 3 288,34 3 333,77 3 473,86 3 619,84 3 771,95 1 2 604,21 2 713,64 2 827,67 2 906,34 2 946,50 Article 16 With effect from 1 July 2009, for the purposes of application of Article 18(1) of Annex XIII to the Staff Regulations, the amount of the fixed allowance referred to in the former Article 4a of Annex VII to the Staff Regulations in force before 1 May 2004 shall be:  EUR 129,36 per month for officials in Grade C4 or C5,  EUR 198,33 per month for officials in Grade C1, C2 or C3. Article 17 With effect from 14 July 2009, the scale for basic monthly salaries in Article 133 of the Conditions of Employment of Other Servants shall be replaced by the following: Grade 1 2 3 4 5 6 7 Full-time basic salary 1 649,12 1 921,23 2 083,02 2 258,43 2 448,62 2 654,81 2 878,37 Grade 8 9 10 11 12 13 14 Full-time basic salary 3 120,77 3 383,57 3 668,50 3 977,43 4 312,37 4 675,52 5 069,25 Grade 15 16 17 18 19 Full-time basic salary 5 496,13 5 958,97 6 460,77 7 004,85 7 594,73 Article 18 This Regulation shall, if necessary, be reviewed and to this end, the Commission shall, where appropriate, submit a proposal to amend this Regulation on which the Council shall act with qualified majority. Article 19 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2009. For the Council The President C. BILDT (1) OJ L 56, 4.3.1968, p. 1. (2) Council Regulation (ECSC, EEC, Euratom) No 300/76 of 9 February 1976 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof (OJ L 38, 13.2.1976, p. 1). (3) Regulation (EEC, Euratom, ECSC) No 260/68 of the Council of 29 February 1968 laying down the conditions and procedure for applying the tax for the benefit of the European Communities (OJ L 56, 4.3.1968, p. 8).